CLAUSE, Senior Judge,
concurring in the result:
I do not believe that the circumstances of this case warrant a determination that paragraph 82f, MCM 1969 (Rev.), was impermissibly invoked by the trial counsel in authenticating the record “in the absence of” the military judge. The judge was absent at the time of the authentication and had been so absent for more than 17 days. There has been no showing or allegation that the trial counsel was aware of the judge’s imminent return. Under the law and practice then in effect I see no reason for requiring more in á simple guilty plea case which required only a couple of insignificant corrections. The factors present in Cruz-Rijos which mandated a different result are not present in the instant case.
In Cruz-Rijos the Court of Military Appeals made clear its desire as to the utilization of paragraph 82f and it may be expected that these standards will be followed in future cases. I do not, however, believe that these standards should be applied retroactively to cases where there is no indication that the parties acted in bad faith, where the circumstances of Cruz-Rijos are not present, and the possibility of harm to the appellant is nil. See United States v. Wilson, 2 M.J. 259 (A.F.C.M.R. 9 August 1976); but see United States v. Stewart, 2 M.J. 1068 (A.C.M.R. 14 December 1976).